The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite on line 4 because there is no positive antecedent basis for “the first portion of the housing”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 10-14, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boni (US 2015/0146880) considered with Trainer et al. (US 2017/0094386).
	Regarding claim 10, Boni discloses a system (see figures 1 & 3, specifically), comprising:  a first earplug adapted to fit within an ear canal of a user (see para. 0016, regarding “earpiece to be placed inside the ear, illustrated in FIG. 3”), the earplug comprising:  an earplug body 22 with a deformable exterior comprising a first material (note:  the thin outer section of earplug body 22 is deformable, i.e., bends; see para. 0016, regarding “the earpiece … is capable of adapting to the inner ear”); and a channel passing longitudinally through the earplug body 22 with a first opening (right-side opening of earplug body 22), a second opening (left-side opening of earplug body 22), and a groove within the channel (see illustration below), the channel comprising a second material (note:  the first and second materials can be the same material), the second material being more rigid than the first material (the second material forming the interior channel of the earplug body 22 is thicker and more rigid than the first material forming the thinner exterior section of the earplug body 22); a speaker 11; a housing 2/21 maintaining the speaker 11 in the housing 2/21, comprising:  a stem extending distally from a body of the housing 2/21 (see illustration below), wherein the stem comprises a circumferential ridge (see illustration below) configured to reversibly and complementary fit with the groove within the channel of the earplug body 22, wherein the channel conforms to the stem, wherein the stem resides entirely within the earplug body 22 providing more direct sounds from the speaker 11 to the ear canal of the user.

    PNG
    media_image1.png
    372
    566
    media_image1.png
    Greyscale

	Boni discloses the invention as claimed, but fails to specifically teach that the channel includes a plurality of grooves or that the stem includes a plurality of ridges which reversibly and complementary fit together as claimed.  Boni only specifically illustrates a single groove of the channel reversibly and complementary fitting a single ridge of the stem.  Trainer et al. discloses an earplug adapted to fit within an ear canal of a user including an earplug body and a channel passing through the earplug body and a housing including a stem extending distally from a body of the housing, wherein the stem includes a plurality of circumferential ridges 410 configured to engage the channel (see fig. 4B), in the same field of endeavor, for the purpose of “help[ing] to retain an earbud tip coupled with an end of nozzle” (para. 0033).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Boni, in view of Trainer et al., such that the channel includes a plurality of grooves and that the stem includes a plurality of ridges which reversibly and complementary fit together as claimed.  A practitioner in the art would have been motivated to do this for the purpose of more effectively retaining the earplug body 22 to the stem of the housing 2/21 by utilizing a plurality of reversible and complementary fitted grooves and ridges instead of just a single reversible and complementary fitted groove and ridge.

	Regarding claim 12, the wireless receiver comprises a first wire extending from at least one end of the wireless receiver to the speaker 11, wherein the wireless receiver is configured to receive audio data and relay it to the speaker 11.  See Boni, figure 3, which illustrates the claimed wire.  See figure 1, para. 0014, which teaches that the wireless receiver is disposed in the resting part 3 whereas a wired connection exists between the wireless receiver in the resting part 3 and the speaker 11 in the earplug 2.
Regarding claim 13, the system further includes a second earplug configured substantially identical relative to the first earplug.  See Boni, figure 1.
	Regarding claim 14, the wireless receiver comprises a second wire extending from the wireless receiver from an opposite end of the first wire, the second wire extending to a second speaker, wherein the wireless receiver is configured to receive audio data and relay it to the second speaker.  See Boni, figure 3, which illustrates the claimed wire which is the same for a second earplug/speaker of the system of figure 1.
Regarding claim 17, the stem comprises a plurality of ridges that frictionally engage the channel.
Regarding claim 18, the stem is shorter in length than the body of the housing.  See illustration above, and Boni, figure 3.
Regarding claim 20, the earplug is interchangeable and reversibly fixed to the stem.
	Regarding claim 21, the earplug comprises a more rigid center and a more deformable exterior.  Note:  the exterior section of the earplug body 22 is thinner, less rigid and more deformable than the thicker center channel section of the earplug body 22 which includes a rigid stem engaged with the channel (see illustration above).
	Regarding claim 22, the earplug body 22 is deformable (note:  at least the outer section of earplug body 22 is deformable, (i.e., bends) and the housing 2/21 is substantially rigid.
	Regarding claim 23, the earplug body 22 further includes a void (e.g., the space inside the channel) for receiving the housing 2/21 maintaining a speaker 11 (note:  the void or space inside the channel receives the stem of the housing 2/21).  The earplug body 22 is adapted to receive the stem of .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boni (US 2015/0146880) and Trainer et al. (US 2017/0094386), as applied to claim 10 above, in further view of Knudsen (US 2014/0112520).
Boni, as modified and applied to claim 10 above, discloses the invention as claimed including that the earplug is adapted to fit within an ear canal of a user which would result in some measure of a decrease to external sounds, but fails to specifically teach that the earplug is adapted to provide at least a twenty-five decibel decrease to the external sounds.  Knudsen discloses an integrated earbud and earplug system wherein the earplug is adapted to fit within an ear canal of a user (see figs. 1 & 2) which would result to provide at least a twenty-five decibel decrease to external sounds, in the same field of endeavor, for the purpose of restricting external sounds from being heard to protect the hearing of the user while still allowing the user to listen to audio provided by an electronic device (see para. 0002; see also, para. 0004, which teaches that at least twenty-five decibel decrease is oftentimes required).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Boni, in view of Knudsen, such that the earplug is adapted to provide at least a twenty-five decibel decrease to the external sounds.  A practitioner in the art would have been motivated to do this for the purpose of restricting external sounds from being heard to safe levels that would protect the hearing of the user while still allowing the user to listen to audio provided by an electronic device.

Claims 1-4 and 6-9 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.  

The applicant further argues that “neither Boni nor Trainer teach at least ‘a channel passing longitudinally through the earplug body with a first opening and a second opening with a plurality of grooves within the channel, the channel comprising a second material, the second material being more rigid than the first material.’ “  The examiner respectfully disagrees.  As explained in the rejection above, Boni, in view of Trainer, disclose a channel passing longitudinally through the earplug body 22 with a first opening and a second opening with a plurality of grooves within the channel.  The channel comprises a second material.  The second material being more ridge than the first material of the deformable exterior of the earplug body 22.  It should be noted that the first and second materials of the earplug body 22 can be the same material.  The second material forming the interior channel of the earplug body 22 is thicker and thus more rigid (i.e., less bendable) than the first material forming the thinner exterior section of the earplug body 22 which is deformable to adapt to the inner ear of the user.  Accordingly, the second material is more rigid than the first material as claimed.
The rejections are deemed correct and are maintained.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        


pwh
January 13, 2021